DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Applicant's “Response to Office Action Dated October 28, 2020” filed on 1/25/2021 has been considered.  
Objections to claims 1, 5, 9, 10, 11, 13, 17 have been overcome. 
Rejection to Claims 1-20 under 35 USC 101 have been overcome.  
Rejections to claims 1-8 and 13-20 under 35 USC 112(b) have not been overcome. 
Claims 1-3, 9 and 13-15 are amended.
Claims 1-20 are currently pending and have been examined.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 9 and 13 recite the limitation "a plurality of principal attributes" (Claim 1 Ln 23-24; Claim 9 Ln 16; Claim 13 Ln 22-23). It is unclear whether this refers to “a plurality of principal attributes” as stated earlier in the respective independent claim (Claim 1 line 12-13; Claim 9 Ln 9-10; Claim 13 Ln 12-13) or a new plurality of principal attributes. These limitations will be interpreted as any plurality of principal attributes. 
Claims 1, 9 and 13 recite the limitation “a respective user” (Claim 1 Ln 29-30; Claim 9 Ln 21; Claim 13 Ln 28). It is unclear whether this refers to “a respective user” as stated earlier in the respective independent claim (Claim 1 Ln 7; Claim 9 Ln 3-4; Claim 13 Ln 7) or a new respective user. These limitations will be interpreted as any respective user. 
Claims 1 and 13 recite the limitation “the first trained machine learning model.” It is unclear whether this refers to “a trained machine learning model” or a new (first) trained machine learning model. The limitation will be interpreted as any trained machine learning model. 
Claims 9 and 13 recite “the plurality of users.” There is insufficient antecedent basis for this limitation in the claims.
Claims 2-8, 10-12, and 14-20 inherit the deficiencies of the independent claims. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 9-12 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,621,662 B1 to Mukherji in view of U.S. Patent Publication No. 2018/0211333 A1 to Lackman.
	
Regarding Claim 1, Mukherji discloses a system that performs an operation comprising:
receiving a first set of electronic documents (Col 5 Ln 25-26 a plurality of reviews [reviews are interpreted as a set of electronic documents]; Col 4 Ln 18-19 Review and/or reviewer information is received by annotation engine 202 at step 210 of process 206;), wherein each electronic document in the first set of electronic documents corresponds to a respective user in a plurality of users (Col 5 Ln 45 one or more reviews by the user … are annotated with the tag [reviews by the user are associated with the respective user]);
identifying a plurality of user profiles (Col 4 Ln 18 review and/or reviewer information is received [reviewer information is interpreted as user profiles]), wherein each of the plurality of user profiles was generated by processing a corpus of electronic documents associated with each respective user (Col 5 Ln 36-47 user information is parsed to determine if the user belongs to a prescribed special interest group or demographic… one or more reviews by the user for which a tag associated with the special interest group or demographic is relevant are annotated with the tag at step 406. [user information is interpreted as user profiles]), wherein each user profile specifies a plurality of attribute values for a plurality of principal attributes (Col 3 Ln 41-45 a tag and corresponding insight are based on an explicitly provided and/or implicit and/or inferred property, characteristic, or classification of a reviewer such as the age, gender, ethnicity, location, or some other potential characteristic of the reviewer [tags are interpreted as information for a user profile and the attributes are provided or inferred]);
determining a plurality of match coefficients (Col 3 Ln 15-16 annotated with a tag [tags determine if user is a match or not]), one for each of the plurality of users, based on comparing the first user profile associated with the first user and the plurality of user profiles associated with each respective user in the plurality of users (Col 5 Ln 37-38 user information is parsed to determine if the user belongs to a prescribed special interest group or demographic.);
filtering the first set of electronic documents by removing at least one electronic document from the first set based on a match coefficient associated with a second user of the plurality of users (Col 2 Ln 62 – Col 3 Ln 12 Techniques for surfacing reviews relevant to a particular interest group or demographic…a review is annotated with a relevant tag based on the reviewer who wrote the review, the content of the review, and/or the rating associated with the review. Tags…aggregated to deduce one or more insights into the subject of interest…filtering a set of reviews to present only subsets of reviews relevant to associated , wherein the at least one electronic document corresponds to the second user; and 
providing the filtered first set of electronic documents to the first user (Col 3 Ln 11 filtering a set of reviews to present only subsets of reviews relevant to associated topics [only providing filtered electronic documents which are interpreted as reviews]).

But does not explicitly disclose 
generating a first user profile for a first user using a trained machine learning model, comprising:  
generating a feature vector for an electronic document authored by the first user;
generating a numerical score for a first attribute of a plurality of principal attributes by processing the feature vector using the trained machine learning model, wherein the trained machine learning model was trained based on a plurality of documents, each respective document associated with a corresponding label indicating a respective score of the respective document with respect to the first attribute; and
updating the first user profile based on the generated numerical score;
the first trained machine learning model;
wherein each of the plurality of match coefficients comprises a numerical value indicating how closely matched the first user is with a respective user
Lackman, on the other hand, teaches 
generating a first user profile for a first user using a trained machine learning model, comprising ([0019] The online system 130 may include a user profiles store 131, feature extraction module 133, user interaction store 134, machine learning model 135, and a bus 137. The user profiles store 131 stores user profiles (also referred to herein as social networking profiles) of users of the online system 130…The user profiles of users stored by the user profiles store 131 include information entered by a user, such as birthdate, gender, race, etc., as well as information inferred by the online system 130, such as whether a user regularly clicks on online articles from a certain online publisher, whether a user regularly shares content items with his or her social networking connections, etc. [monitoring interactions and adding interaction information of users to the profile is interpreted as generating a user profile]):
generating a feature vector for an electronic document authored by the first user ([0038] data from the user interaction store 104 is used to infer interests or preferences of a user [feature vector], augmenting the interests included in the user profile [updating the user profile] of the user on the online system 130, and allowing a more complete understanding of user preferences for content items. In another embodiment, a user of the system may interact with content items [the interaction of a user with a content item is interpreted to be an electronic document]…Users and content items within the online system 130 can be represented as nodes in a social graph that are connected by edges. The edges ;
generating a numerical score for a first attribute of a plurality of principal attributes by processing the feature vector using the trained machine learning model, wherein the trained machine learning model was trained based on a plurality of documents, each respective document associated with a corresponding label indicating a respective score of the respective document with respect to the first attribute ([0061] The machine learning model 135, when applied to the feature vector 410 extracted from a content item 401, outputs an indication of whether the content item 401 has the property in question, such as…a scalar value [a scalar value is interpreted to be a numerical score and the property in question is interpreted to be an attribute]; [0058] The feature extraction module 133 shown in FIG. 4 extracts a feature vector 410 including features 410a, 410b, etc., from each content item 401 [features 410a-410e are interpreted to be corresponding to different labels]. The feature extraction module 133 receives the content items 401 [electronic documents] as input and extracts features 410a, 410b, etc. [extracts attributes from the electronic documents], intended to be informative and non-redundant, facilitating training of the machine learning model 135 [used to train the machine learning model]…The feature vector 410 may include a feature 410a describing an object represented in an image in a content item 401…Features are stored in the feature store 203 for training the machine learning model 135; see also [0022], [0068]); and
updating the first user profile based on the generated numerical score ([0029] The demographic criterion store 202 shown in FIG. 1 stores demographic criteria of interest in demographic-based content targeting. The demographic criterion store 202 may be organized as a database…include a range of age of target users [demographic criterion store is a database that includes user profiles]; [0068] a machine learning model 135 determines a classification, binary, or score ;
the first trained machine learning model ([0006] machine learning model is configured based on the user profiles of the users performing the past user interactions with the plurality of content items to receive a feature vector for a content item and generate a demographic criteria vector based on the feature vector);
wherein each of the plurality of match coefficients comprises a numerical value indicating how closely matched the first user is with a respective user ([0068] The machine learning model 135 may send the score associated with each demographic criterion in the demographic criterion store 202 to the demographic criteria generation module 206. The .
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Mukherji,
generating a first user profile for a first user using a trained machine learning model, comprising.  
generating a feature vector for an electronic document authored by the first user;
generating a numerical score for a first attribute of a plurality of principal attributes by processing the feature vector using the trained machine learning model, wherein the trained machine learning model was trained based on a plurality of documents, each respective document associated with a corresponding label indicating a respective score of the respective document with respect to the first attribute; and
updating the first user profile based on the generated numerical score;
the first trained machine learning model;
wherein each of the plurality of match coefficients comprises a numerical value indicating how closely matched the first user is with a respective user
as taught by Lackman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mukherji, to include the 

Regarding Claim 2, Mukherji and Lackman teach the system of claim 1. 
Mukherji discloses wherein the at least one electronic document is removed from the first set of electronic documents based on determining that the match coefficient associated with the second user does not exceed a predefined threshold (Col 3 Ln 10-12 indexing reviews and quickly filtering a set of reviews to present only subsets of reviews relevant to associated topics [the predefined threshold determines if the electronic documents match or do not match, the electronic documents are only shown if they match]).
Regarding Claim 3, Mukherji and Lackman teach the system of claim 1. 
Mukherji discloses wherein the at least one electronic document is removed from the first set of electronic document based on determining that the match coefficient associated with the second user exceeds a predefined threshold (Col 3 Ln 10-12 indexing reviews and quickly filtering a set of reviews to present only subsets of reviews relevant to associated topics [the predefined threshold determines if the electronic documents match or do not match, the electronic documents are not shown if they do not match]).
Regarding Claim 4, Mukherji and Lackman teach the system of claim 1. 
Mukherji discloses wherein each electronic document in the first set of electronic documents comprises a rating of a product or service (Col 3 Ln 14-16 review of the restaurant having a positive rating and from a reviewer profiled as being vegetarian may be annotated with a tag [review consisting of a rating for a service that is then attached to a user profile]).
Regarding Claim 5, Mukherji and Lackman teach the system of claim 4. 
Mukherji discloses wherein determining the plurality of match coefficients comprises: identifying one or more of the plurality of principal attributes that are relevant to the product or service; and comparing only the one or more identified principal attributes (Col 4 Ln 23 review may be annotated with a tag based on the reviewer who posted the review, the content of the review, and/or the rating posted with the review [tags are principal attributes that are then decided to be relevant to the user or not based on the match coefficient]).
Regarding Claim 6, Mukherji and Lackman teach the system of claim 4. 
Mukherji discloses the operation further comprising: calculating an updated rating for the product or service based on the filtered first set of electronic documents (Col 3 Ln 13-16 In the aforementioned restaurant example, for instance, a review of the restaurant having a positive rating and from a reviewer profiled as being vegetarian may be annotated with a tag such as “liked by vegetarians” [reviewer with same principal attribute as tagged service can provide a rating]; Col 3 Ln 64-67 In one example, the format “average rating by demographic x is y” (e.g., “average rating by vegetarians is two stars”) is employed so that both positive and negative opinions can be conveyed [the users with same principle attributes as the service who rate the service effect the rating for the service – the effect on the rating is implicitly the same as calculating the rating for the service]).
Regarding Claim 7, Mukherji and Lackman teach the system of claim 1. 
Mukherji discloses the operation further comprising: providing at least an indication of the plurality of match coefficients to the first user (Col 2 Ln 66 – Col 3 Ln 9 tags associated with the reviews of a particular subject of interest are aggregated to deduce one or more insights into the subject of interest. In some embodiments, each such deduced insight is published as a badge .
Regarding Claim 8, Mukherji and Lackman teach the system of claim 1. 
Mukherji discloses the operation further comprising: sorting the filtered first set of electronic documents (Col 2 Ln 30-35 A user considering reviews associated with a particular subject of interest is often presented with a large number of reviews associated with the subject of interest. The reviews may be sorted according to sorting parameters such as date, rating, reviewer reputation, or some other and possibly proprietary sorting algorithm [reviews, which are understood to be electronic documents, are sorted based on some type of sorting algorithm]).
----Regarding Claim 9, Mukherji discloses a method comprising: 
receiving a plurality of electronic documents (Col 5 Ln 25-26 a plurality of reviews [reviews are interpreted as a set of electronic documents]), wherein each of the plurality of electronic documents was created by a respective user in the plurality of users (Col 2 Ln 49 the user may attempt to read through reviews for the restaurant posted by other users [reviews, electronic documents, can be created and displayed by a plurality of users]);
determining a plurality of match coefficients for a plurality of principal attributes, one for each of the plurality of users (Col 3 Ln 15 annotated with a tag [tags determine if user is a match or not]; Col 4 Ln 26  process 206 is iterated for different tags or tag type [tags are considered to be principal attributes, this determining process can be done for a plurality of principle attributes]),  by comparing the first user profile with a respective user profile of each respective user in the plurality of users (user information is parsed to determine if the user belongs to a prescribed special interest group or demographic… one or more reviews by ; and
filtering the plurality of electronic documents based at least in part on the determined match coefficients (Col 2 Ln 62 – Col 3 Ln 12 Techniques for surfacing reviews relevant to a particular interest group or demographic…a review is annotated with a relevant tag based on the reviewer who wrote the review, the content of the review, and/or the rating associated with the review. Tags…aggregated to deduce one or more insights into the subject of interest…filtering a set of reviews to present only subsets of reviews relevant to associated topics [only display electronic documents that are relevant to the user or person in the same interest group or demographic]; Col 6 Ln 40-44 With respect to the aforementioned example, for instance, the “vegetarians go nuts for this spot” badge is in some embodiments only published on pages provided to users who have been profiled as being vegetarian [electronic documents have been filtered to only show relevant information with the correct match coefficient to the user]]).

But does not explicitly disclose 
generating a first user profile for a first user using a trained machine learning model, comprising.  
generating a feature vector for an electronic document authored by the first user;
generating a numerical score for a first attribute of a plurality of principal attributes by processing the feature vector using the trained machine learning model, wherein the trained machine learning model was trained based on a plurality of documents, each respective document associated with a corresponding label indicating a respective score of the respective document with respect to the first attribute; and
updating the first user profile based on the generated numerical score;
wherein each of the plurality of match coefficients comprises a numerical value indicating how closely matched the first user is with a respective user
Lackman, on the other hand, teaches 
generating a first user profile for a first user using a trained machine learning model, comprising ([0028] The user profiles store 131 shown in FIG. 2…The social networking profiles of users stored by the user profiles store 131 include information entered by a user…as well as information inferred by the online system 130, such as whether the user regularly clicks on online articles from a certain online publisher, whether the user regularly shares content items with his or her social networking connections, information about recent online purchases [user profiles store stores collected information on the user which is interpreted to be a user profile for a user]; [0040] The machine learning training engine 205 shown in FIG. 2 trains the machine learning model 135 using training sets obtained from…the user profiles store 131. Each training set includes a feature vector for a content item, the past user interactions with the content item, and the profiles of the users who interacted with the content item):
generating a feature vector for an electronic document authored by the first user ([0003] A content item may include text, images, audio clips, links [content item is interpreted to be an electronic document. Examiner notes that Applicant’s specification provides examples of electronic documents including posts and comments on social media, blogs, articles, comments, reviews, and evaluations ;
generating a numerical score for a first attribute of a plurality of principal attributes by processing the feature vector using the trained machine learning model, wherein the trained machine learning model was trained based on a plurality of documents, each respective document associated with a corresponding label indicating a respective score of the respective document with respect to the first attribute ([0061] The machine learning model 135, when applied to the feature vector 410 extracted from a content item 401, outputs an indication of whether the content item 401 has the property in question, such as…a scalar value [a scalar value is interpreted to be a numerical score and the property in question is interpreted to be an attribute]; [0058] The feature extraction module 133 shown in FIG. 4 extracts a feature vector 410 including features 410a, 410b, etc., from each content item 401 [features 410a-410e are interpreted to be corresponding to different labels]. The feature extraction module 133 receives the content items 401 [electronic documents] as input and extracts features 410a, 410b, etc. [extracts attributes from the electronic a describing an object represented in an image in a content item 401…Features are stored in the feature store 203 for training the machine learning model 135; see also [0022], [0068]); and
updating the first user profile based on the generated numerical score ([0029] The demographic criterion store 202 shown in FIG. 1 stores demographic criteria of interest in demographic-based content targeting. The demographic criterion store 202 may be organized as a database…include a range of age of target users [demographic criterion store is a database that includes user profiles]; [0068] a machine learning model 135 determines a classification, binary, or score indicating the predicted user preference for every configurable or customizable attribute of the new content item 501. The machine learning model 135 may send [update] the score associated with each demographic criterion in the demographic criterion store 202 to the demographic criteria generation module 206. The score associated with each demographic criterion indicates a likelihood of a user corresponding to that demographic criterion interacting with the one or more content items associated with that feature; see also [0069]);
wherein each of the plurality of match coefficients comprises a numerical value indicating how closely matched the first user is with a respective user ([0068] The machine learning model 135 may send the score associated with each demographic criterion in the demographic criterion store 202 to the demographic criteria generation module 206. The score associated with each demographic criterion indicates a likelihood [how closely .
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Mukherji,
generating a first user profile for a first user using a trained machine learning model, comprising.  
generating a feature vector for an electronic document authored by the first user;
generating a numerical score for a first attribute of a plurality of principal attributes by processing the feature vector using the trained machine learning model, wherein the trained machine learning model was trained based on a plurality of documents, each respective document associated with a corresponding label indicating a respective score of the respective document with respect to the first attribute; and
updating the first user profile based on the generated numerical score;
wherein each of the plurality of match coefficients comprises a numerical value indicating how closely matched the first user is with a respective user
as taught by Lackman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mukherji, to include the teachings of Lackman, in order to train a machine learning model to perform analysis on user interaction with content and provide similar content based off of that analysis (Lackman [0005]). 

Regarding Claim 10, Mukherji and Lackman teach the method of claim 9. 
Mukherji discloses wherein the plurality of principal attributes for each user are generated by processing a corpus of electronic documents associated with each respective user (user information is parsed to determine if the user belongs to a prescribed special interest group or demographic… one or more reviews by the user for which a tag associated with the special interest group or demographic is relevant are annotated with the tag at step 406 [user information is interpreted as user profiles]; Col 3 Ln 32 a user is able to quickly navigate to a subset of relevant reviews).
But does not explicitly disclose a first trained machine learning model.  
Lackman, on the other hand, teaches using a first trained machine learning model ([0040] The machine learning training engine 205 shown in FIG. 2 trains the machine learning model 135 using training sets obtained from the user interaction store 134, the feature store 203, and the user profiles store 131. Each training set includes a feature vector for a content item, the past user interactions with the content item, and the profiles of the users who interacted with the content item [machine learning model is trained by filtering through training sets which have user specific information]).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Mukherji, a first trained machine learning model, as taught by Lackman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mukherji, to include the teachings of Lackman, in order to train a 
 

Regarding Claim 11, Mukherji and Lackman teach the method of claim 9. 
Mukherji discloses wherein each of the plurality of electronic documents are associated with a first concept (16 In some embodiments, a tag…based on an explicitly provided and/or implicit and/or inferred property, characteristic, or classification of a reviewer such as the age, gender, ethnicity, location, or some other potential characteristic of the reviewer [the many reviews, which are electronic documents, can be based on a classification which are interpreted to be concepts]), and wherein determining the plurality of match coefficients comprises: identifying one or more of the plurality of principal attributes that are relevant to the first concept; and comparing only the one or more identified principal attributes (Col 4 Ln 23 review may be annotated with a tag based on the reviewer who posted the review, the content of the review, and/or the rating posted with the review [tags are principal attributes that are then decided to be relevant to the user or not based on the match coefficient and first concept]). 

Regarding Claim 12, Mukherji and Lackman teach the method of claim 9. 
Mukherji discloses wherein each of the plurality of electronic documents comprises a rating of a product or service (Col 2 Ln 32-34 the reviews may be sorted according to sorting parameters such as date, rating [a plurality of electronic documents, which are interpreted to be reviews, are sorted based on the ratings]; Col 3 Ln 14-16 review of the restaurant having a positive rating and from a reviewer profiled as being vegetarian may be annotated with a tag , the method further comprising: calculating an updated rating for the product or service based on the filtered plurality of electronic documents (Col 3 Ln 64-67 in one example, the format “average rating by demographic x is y” (e.g., “average rating by vegetarians is two stars”) is employed so that both positive and negative opinions can be conveyed [the users with same principle attributes as the service who rate the service effect the rating for the service – the effect on the rating is implicitly the same as calculating the rating for the service, a plurality of electronic documents are used to create these average calculated ratings]).

Claim 13 recites a medium comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 14 recites a medium comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 15 recites a medium comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.
Claim 16 recites a medium comprising substantially similar limitations as claim 4.  The claim is rejected under substantially similar grounds as claim 4.
Claim 17 recites a medium comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.
Claim 18 recites a medium comprising substantially similar limitations as claim 6.  The claim is rejected under substantially similar grounds as claim 6.
Claim 19 recites a medium comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.
Claim 20 recites a medium comprising substantially similar limitations as claim 8.  The claim is rejected under substantially similar grounds as claim 8.


Response to Arguments
Applicant’s arguments filed with respect to the Claim objections have been fully considered and are persuasive.
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 112(b) have been fully considered and are persuasive. However, the amendments cause new grounds of rejection.
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered. The newly amended claims include additional elements that are sufficient to amount to significantly more than the judicial exception.  
Claim 1 recites the additional limitations of generating a first user profile for a first user using a trained machine learning model, comprising: generating a feature vector for an electronic document authored by the first user; generating a numerical score for a first attribute of a plurality of principal attributes by processing the feature vector using the trained machine learning model, wherein the trained machine learning model was trained based on a plurality of documents, each respective document associated with a corresponding label indicating a respective score of the respective document with respect to the first attribute; and updating the first user profile based on the generated numerical score;. When looking at these additional limitations as an ordered combination with the 
The additional limitations use machine learning to generate and update a user profile using electronic documents authored by the user. A feature vector is generated, then processed using the machine learning model to generate a score for a first attribute.  This generated score is thereafter used to update the user’s profile. Further, the machine learning model is trained using documents with labels indicating the score with respect to the first attribute. This system generates and maintains a set of profiles for users in an objective manner that is not dependent on self-assessments, which are time-consuming and prone to inaccuracy (see Spec, [0014]). This computing system is not merely limiting the use of the concept to a particular technological environment.  Instead, these additional elements provide meaningful limitations that restrict the abstract idea to a particular useful application.
It is noted the examiner found several of these limitations to be well-understood, routine and conventional activity.  Even assuming these limitations individually are well-understood, routine and conventional activity, “a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made” (see Diamond v. Diehr, 450 U.S. 175, 188 (1981)).  In this case, the specific elements of claim 1 work in combination to update user profiles based on numerical scores generated by a trained machine learning model, which is not routine or conventional activity expected when filtering recommendations.  Additionally, the claims recite a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome, and provides 

Claims 2-8 are dependencies of independent claim 1 and recite eligible subject matter for the reasons identified above with respect to claim 1.

Claim 9 recites a method consistent with and parallel to the limitations of the system of claim 1.  This method recites eligible subject matter for reasons consistent with those identified above with respect to claim 1.

Claims 10-12 are dependencies of independent claim 9 and recite eligible subject matter for the reasons identified above with respect to claim 9.

Claim 13 recites a computer-readable storage medium consistent with and parallel to the limitations of the system of claim 1.  This computer-readable storage medium recites eligible subject matter for reasons consistent with those identified above with respect to claim 1.

Claims 14-20 are dependencies of independent claim 13 and recite eligible subject matter for the reasons identified above with respect to claim 13.



Applicant argues that references [Mukherji and Kucukcakar] do not teach or suggest “generating a first user profile for a first user using a trained machine learning model” “generating a feature vector for an electronic document authored by the first user;” “generating a numerical score for a first attribute of a plurality of principal attributes by processing the feature vector using the trained machine learning model,” where model “was trained based on a plurality of documents, each respective document associated with a corresponding label indicating a respective score of the respective document with respect to the first attribute;” and “updating the first user profile based on the generated numerical score.” 
However, neither Mukherji nor Kucukcakar are relied upon to teach these limitations in the claims. Examiner directs Applicant’s attention to the office action, above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annabelle Jean Lincoln whose telephone number is (571)272-6152.  The examiner can normally be reached on Mon through Fri 6:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNABELLE J LINCOLN/Examiner, Art Unit 3625     

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625